898 F.2d 148Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael B. DICKMAN, Defendant-Appellant.
No. 89-5228.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 23, 1990.Decided:  Feb. 15, 1990.Rehearing and Rehearing In Banc Denied April 18, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (Cr. No. 89-58-R)
Michael B. Dickman, appellant pro se.
Breckinridge Long Willcox, Office of the United States Attorney, for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Michael Dickman, an attorney appearing pro se, appeals the order of the district court which affirmed the magistrate's finding that he was guilty of refusing to obey a traffic sign under 18 U.S.C. Sec. 13 (the Assimilative Crimes Act) and Md.Trans.Code Ann. Sec. 21-201.1   We affirm.


2
Dickman raises a number of issues which are utterly without merit.  The only issue which merits further discussion is the failure of the magistrate to allow Dickman an opportunity to speak in mitigation.  Dickman correctly argues that the Rules of Procedure for the Trial of Misdemeanors before United States Magistrates require that "the magistrate shall afford [the defendant] an opportunity to be heard in mitigation."    Rule 3(d).  Dickman also correctly observes that he was not given an opportunity to speak in mitigation in this case.  However, Dickman is not entitled to resentencing because he did not object and did not attempt to proffer any evidence in mitigation.2   Therefore, Dickman cannot show any prejudice and is not entitled to relief.   See United States v. Doe, 743 F.2d 1033 (4th Cir.1984).


3
Accordingly, we affirm the order of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented and oral argument would not aid the decisional process.


4
AFFIRMED.



1
 Dickman was assessed a fine of $45 for the infraction


2
 Dickman represented himself at trial